--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT

THIS AGREEMENT is made effective as of the 31st day of January, 2007.

AMONG:

SUN CAL ENERGY, INC., a Nevada corporation

(“Pubco”)

AND:

SUN CAL ENERGY, CORP., a Nevada corporation

(“Priveco”)

AND:

THE UNDERSIGNED SHAREHOLDERS OF PRIVECO AS LISTED ON SCHEDULE 1 ATTACHED HERETO

(the “Selling Shareholders”)

AND:

SUN CAL ENERGY CANADA CORP., a British Columbia corporation with a registered
office at Suite 800, 885 West Georgia Street, Vancouver, British Columbia V6C
3H1

(“SUN CAL CANADA”)

WHEREAS:

A.                      Sun Cal Canada is party to a letter agreement with
Western Energy Capital LLC dated for reference on 4th day of October, 2006 (the
“Western Energy Agreement”);

B.                      Sun Cal Canada is also party to a letter agreement with
TriMar Energy Partners, Inc. dated for reference on 18th day of October, 2006
(the “TriMar Energy Agreement”);

C.                      Sun Cal Canada is a wholly-owned subsidiary of Priveco;

D.                      The parties hereto wish to enter this Share Exchange
Agreement whereby Pubco will issue 26,925,000 shares of common stock in the
capital of Pubco for all of the issued and outstanding shares of Priveco to the
shareholders of Priveco on the basis of one share of Pubco for every one share
of Priveco; and

E.                      Upon the terms and subject to the conditions set forth
in this Agreement, the Selling Shareholders have agreed to sell all of the
issued and outstanding common shares of Priveco held by the Selling Shareholders
to Pubco in exchange for common shares of Pubco.

--------------------------------------------------------------------------------

- 2 -

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

1. DEFINITIONS

1.1                      Definitions. The following terms have the following
meanings, unless the context indicates otherwise:

  (a)

“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

        (b)

“Closing” shall mean the completion of the Transaction, in accordance with
Section 8 hereof, at which time the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

        (c)

“Closing Date” shall mean March 12, 2007, or a date mutually agreed upon by the
parties hereto in writing and in accordance with Section 8 following the
satisfaction or waiver by Pubco and Priveco of the conditions precedent set out
in Sections 6.1 and 6.2 respectively; but in no event will the Closing Date be
later than March 25, 2007, without the written consent of both Pubco and
Priveco;

        (d)

“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

        (e)

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

        (f)

“Priveco” shall have the meaning ascribed to it in the preamble to this
Agreement;

        (g)

“Priveco Common Stock” shall have the meaning ascribed to it in Section 3.3;

        (h)

“Priveco Shares” shall mean the 26,925,000 shares of Priveco Common Stock held
by the Selling Shareholders, being all of the issued and outstanding common
shares of Priveco beneficially held, either directly or indirectly, by the
Selling Shareholders;

        (i)

“Pubco” shall have the meaning ascribed to it in the preamble to this Agreement;

        (j)

“Pubco Shares” shall mean those 26,925,000 fully paid and non-assessable common
shares of Pubco to be issued to the Selling Shareholders by Pubco on the Closing
Date;

        (k)

“SEC” shall mean the United States Securities and Exchange Commission;


--------------------------------------------------------------------------------

- 3 -

  (l)

“Selling Shareholders” shall have the meaning ascribed to it in the preamble to
this Agreement;

        (m)

“Sun Cal Canada” shall have the meaning ascribed to it in the preamble to this
Agreement;

        (n)

“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and

        (o)

“Transaction” shall mean the purchase of the Priveco Shares by Pubco from the
Selling Shareholders in consideration for the issuance of the Pubco Shares.

        (p)

“TriMar Energy Agreement” shall have the meaning ascribed to it in Recital B;

        (q)

“Western Energy Agreement” shall have the meaning ascribed to it in Recital A;

1.2                      Schedules. The following schedules are attached to and
form part of this Agreement:

  Schedule 1 - List of Selling Shareholders   Schedule 2 - Certificate of
Canadian or Non-U.S. Selling Shareholders   Schedule 3 - Accredited Investor
Questionnaire for U.S. Selling Shareholders   Schedule 4 - Directors and
Officers of Priveco and Sun Cal Canada   Schedule 5 - Directors and Officers of
Pubco   Schedule 6 - Priveco and Sun Cal Canada Leases, Subleases, Claims,
Capital Expenditures, Taxes and Other Property Interests   Schedule 7 - Priveco
and Sun Cal Canada Material Contracts   Schedule 8 - Intentionally Omitted  
Schedule 9 - Pubco Bank Account Information   Schedule 10 - Pubco Undisclosed
Liabilities

1.3                      Currency. All dollar amounts referred to in this
Agreement are in United States funds, unless expressly stated otherwise.

2. AGREEMENT OF PURCHASE AND SALE OF SHARES

2.1                      Agreement of Purchase and Sale of Shares. Subject to
the terms and conditions of this Agreement, the Selling Shareholders hereby
covenant and agree to sell, assign and transfer to Pubco, and Pubco hereby
covenants and agrees to purchase from the Selling Shareholders all of the
Priveco Shares held by the Selling Shareholders.

2.2                      Consideration. As consideration for the sale of the
Priveco Shares by the Selling Shareholders, Pubco shall allot and issue the
Pubco Shares to the Selling Shareholders in the

--------------------------------------------------------------------------------

- 4 -

amount set out opposite each Selling Shareholder’s name in Schedule 1 on the
basis of one Pubco Share for each one Priveco Share held by each Selling
Shareholder. The Selling Shareholders acknowledge and agree that the Pubco
Shares are being issued pursuant to a safe harbor from the prospectus and
registration requirements of the United States Securities Act of 1933 (the “1933
Act”). The Selling Shareholders agree to abide by all applicable resale
restrictions and hold periods imposed by all applicable securities legislation.
All certificates representing the Pubco Shares issued on Closing will be
endorsed with the following legend pursuant to the 1933 Act in order to reflect
the fact that the Pubco Shares are restricted securities and will be issued to
the Selling Shareholders pursuant to a safe harbor from the registration
requirements of the 1933 Act:

> > “NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY
> > NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS
> > DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS
> > OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
> > STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR
> > IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933
> > ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
> > LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
> > CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S.
> > PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”

Each Selling Shareholder who is a Canadian resident agrees to fill in and
execute a Schedule 2 “Certificate of Canadian and Other Non-U.S. Shareholder”
and each Selling Shareholder who is a U.S. resident agrees to fill in and
execute a Schedule 3 “Accredited Investor Questionnaire”. Each Selling
Shareholder agrees that the representations set out in such schedules as
executed by the Selling Shareholders will be true and correct as of the Closing
Date.

2.3                      Share Exchange Procedure. On Closing, each Selling
Shareholder will exchange his, her or its certificate representing the Priveco
Shares by delivering such certificate to Pubco (by execution of this Agreement,
each Selling Shareholder irrevocably appoints the President of Priveco as his,
her or its attorney in fact to endorse his, her or its certificate representing
the Priveco Shares for transfer to effect the transaction contemplated in this
Agreement), in each case in proper form for transfer, with signatures
guaranteed, and, if applicable, with all stock transfer and any other required
documentary stamps affixed thereto and with appropriate instructions to allow
the transfer agent to issue certificates for the Pubco Shares to the holder
thereof together with a filled in and executed Schedule 2 or Schedule 3, as the
case may be.

2.4                      Restricted Shares. The Selling Shareholders acknowledge
that the Pubco Shares issued pursuant to the terms and conditions set forth in
this Agreement will have such hold periods as are required under applicable
securities laws and as a result may not be sold, transferred or otherwise
disposed, except pursuant to an effective registration statement under the

--------------------------------------------------------------------------------

- 5 -

1933 Act, or pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the 1933 Act and in each case only in
accordance with all applicable securities laws. Each Selling Shareholder agrees
that he/she/it has been given an opportunity to seek and obtain independent
legal advice as to the resale restrictions applicable in their jurisdiction of
residence, and under U.S. securities laws generally. Pubco has not undertaken,
and will have no obligation, to register any of the Pubco Shares under the 1933
Act; provided, however, that Pubco will assist in providing legal opinions to
the Selling Shareholders at the Selling Shareholders’ cost when the Selling
Shareholders may resell their shares under Rule 144 promulgated under the 1933
Act.

2.5                      Exemptions. The Selling Shareholders acknowledge that
Pubco has advised such Selling Shareholders that Pubco is relying on an
exemption from the prospectus and registration requirements of applicable
securities legislation in all jurisdictions (the “Applicable Securities
Legislation”) relevant to the issuance of the Pubco Shares to each of the
Selling Shareholders, and, as a consequence, the Selling Shareholders will not
be entitled to certain protections, rights and remedies available under
Applicable Securities Legislation, including statutory rights of rescission or
damages, and the Selling Shareholders will not receive information that would
otherwise be required to be provided to the Selling Shareholders pursuant to
applicable securities legislation.

2.6                      Canadian Resale Restrictions. The Selling Shareholders
acknowledge that Pubco is not a reporting issuer in any province or territory of
Canada and accordingly, any applicable hold periods under the Applicable
Securities Legislation may never expire, and the Pubco Shares may be subject to
resale restrictions for an indefinite period of time. Additionally, the Selling
Shareholders acknowledge that resale of any of the Pubco Shares by the Selling
Shareholders resident in Canada is restricted except pursuant to an exemption
from the Applicable Securities Legislation.

2.7                      Exchange of Warrants. On Closing, the Selling
Shareholders holding warrants to purchase shares of Priveco Common Stock at the
price of $1.50 per share shall have their warrants exchanged into warrants to
purchase shares of Pubco Common Stock at the price of $1.50 per share.

3. REPRESENTATIONS AND WARRANTIES OF PRIVECO AND SUN CAL CANADA

Priveco and Sun Cal Canada jointly and severally represent and warrant to Pubco,
and acknowledge that Pubco is relying upon such representations and warranties,
in connection with the execution, delivery and performance of this Agreement,
notwithstanding any investigation made by or on behalf of Pubco, as follows:

3.1                      Organization and Good Standing. Priveco is a
corporation duly organized, validly existing and in good standing under the laws
of State of Nevada and has the requisite corporate power and authority to own,
lease and to carry on its business as now being conducted. Sun Cal Canada is a
corporation duly organized, validly existing and in good standing under the laws
of Province of British Columbia and has the requisite corporate power and
authority to own, lease and to carry on its business as now being conducted.

3.2                      Authority. Each of Priveco and Sun Cal Canada has all
requisite corporate power and authority to execute and deliver this Agreement
and any other document contemplated by this Agreement (collectively, the
“Priveco and Sun Cal Canada Documents”) to be signed by Priveco and Sun Cal
Canada, as the case may be, and to perform their respective obligations

--------------------------------------------------------------------------------

- 6 -

hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of each of the Priveco and Sun Cal Canada Documents by Priveco or
Sun Cal Canada, as the case may be, and the consummation of the transactions
contemplated hereby have been duly authorized by Priveco and Sun Cal Canada’s
respective boards of directors. No other corporate or shareholder proceedings on
the part of Priveco or Sun Cal Canada is necessary to authorize such documents
or to consummate the transactions contemplated hereby. This Agreement has been,
and the other Priveco and Sun Cal Canada Documents when executed and delivered
by Priveco or Sun Cal Canada, as the case may be, as contemplated by this
Agreement will be, duly executed and delivered by Priveco or Sun Cal Canada,
respectively, and this Agreement is, and the other Priveco and Sun Cal Canada
Documents when executed and delivered by Priveco and Sun Cal Canada as
contemplated hereby will be, valid and binding obligations of Priveco and Sun
Cal Canada enforceable in accordance with their respective terms except:

  (a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

        (b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

        (c)

as limited by public policy.

3.3                      Capitalization of Priveco. The entire authorized
capital stock and other equity securities of Priveco consist of 100,000,000
shares of common stock with a par value of $0.001 per share (the “Priveco Common
Stock”). There are 26,925,000 shares of Priveco Common Stock issued and
outstanding as of the date of this Agreement. All of the issued and outstanding
shares of Priveco Common Stock have been duly authorized, are validly issued,
were not issued in violation of any pre-emptive rights and are fully paid and
non-assessable, are not subject to pre-emptive rights and were issued in full
compliance with the general corporate laws of the State of Nevada and its
articles and bylaws. Other than 1,125,000 warrants to purchase Priveco Common
Stock at the price of $1.50 per share, there are no agreements purporting to
restrict the transfer of the Priveco Common Stock, no voting agreements,
shareholders’ agreements, voting trusts, or other arrangements restricting or
affecting the voting of the Priveco Common Stock. The entire authorized capital
stock and other equity securities of Sun Cal Canada consist of an unlimited
number of common shares. There are 100 common shares of Sun Cal Canada issued
and outstanding as of the date of this Agreement. All of the issued and
outstanding common shares of Sun Cal Canada have been duly authorized, are
validly issued, were not issued in violation of any pre-emptive rights and are
fully paid and non-assessable, are not subject to preemptive rights and were
issued in full compliance with the Business Corporations Act (British Columbia)
and its articles and bylaws.

3.4                      Shareholders of Priveco Common Stock. The shareholders
listed in Schedule 1 to this Agreement are the only registered and beneficial
holders of the Priveco Shares.

3.5                      Directors and Officers of Priveco and Sun Cal Canada.
The duly elected or appointed directors and the duly appointed officers of
Priveco and Sun Cal Canada respectively are as set out in Schedule 4.

3.6                      Wholly-Owned Subsidiary. Priveco has one wholly-owned
subsidiary, being Sun Cal Canada.

--------------------------------------------------------------------------------

- 7 -

3.7                      Non-Contravention. Neither the execution, delivery and
performance of this Agreement, nor the consummation of the Transaction, will:

  (a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Priveco or Sun Cal Canada under any term, condition or provision of
any loan or credit agreement, note, debenture, bond, mortgage, indenture, lease
or other agreement, instrument, permit, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Priveco or Sun Cal
Canada, or any of its material property or assets;

        (b)

violate any provision of the articles or bylaws of Priveco or Sun Cal Canada; or

        (c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Priveco or Sun Cal
Canada or any of its material property or assets.

3.8                      Actions and Proceedings. To the best knowledge of
Priveco and Sun Cal Canada, there is no basis for and there is no action, suit,
judgment, claim, demand or proceeding outstanding or pending, or threatened
against or affecting Priveco or Sun Cal Canada or which involves any of the
business, or the properties or assets of Priveco or Sun Cal Canada that, if
adversely resolved or determined, would have a material adverse effect on the
business, operations, assets, properties, prospects, or conditions of Priveco or
Sun Cal Canada taken as a whole (a “Priveco or Sun Cal Canada Material Adverse
Effect”). There is no reasonable basis for any claim or action that, based upon
the likelihood of its being asserted and its success if asserted, would have
such a Priveco or Sun Cal Canada Material Adverse Effect.

3.9                      Compliance.

  (a)

To the best knowledge of Priveco and Sun Cal Canada, Priveco and Sun Cal Canada
are in compliance with, is not in default or violation in any material respect
under, and has not been charged with or received any notice at any time of any
material violation of any statute, law, ordinance, regulation, rule, decree or
other applicable regulation to the business or operations of Priveco and Sun Cal
Canada;

        (b)

To the best knowledge of Priveco and Sun Cal Canada, Priveco and Sun Cal Canada
are not subject to any judgment, order or decree entered in any lawsuit or
proceeding applicable to its business and operations that would constitute a
Priveco or Sun Cal Canada Material Adverse Effect; and

        (c)

Each of Priveco and Sun Cal Canada has operated in material compliance with all
laws, rules, statutes, ordinances, orders and regulations applicable to its
business. Priveco and Sun Cal Canada have not received any notice of any
violation thereof, nor is Priveco or Sun Cal Canada aware of any valid basis
therefore.


--------------------------------------------------------------------------------

- 8 -

3.10                      Filings, Consents and Approvals. To the best knowledge
of Priveco and Sun Cal Canada, no filing or registration with, no notice to and
no permit, authorization, consent, or approval of any public or governmental
body or authority or other person or entity is necessary for the consummation by
Priveco and Sun Cal Canada of the Transaction contemplated by this Agreement or
to enable Priveco or Sun Cal Canada to continue to conduct its business after
the Closing Date in a manner which is consistent with that in which the business
is presently conducted.

3.11                      Absence of Undisclosed Liabilities. Except as
disclosed in Schedules 6 and 7, Priveco and Sun Cal Canada do not have any
liabilities or obligations either direct or indirect, matured or unmatured,
absolute, contingent or otherwise that could in the aggregate exceed $5,000,
which have not heretofore been paid or discharged.

For purposes of this Agreement, the term “liabilities” includes, any direct or
indirect indebtedness, guaranty, endorsement, claim, loss, damage, deficiency,
cost, expense, obligation or responsibility, fixed or unfixed, known or unknown,
asserted choate or inchoate, liquidated or unliquidated, secured or unsecured.

3.12                      Absence of Changes. Since the date of incorporation of
Priveco and Sun Cal Canada, and except as modified or disclosed in Schedule 6 or
Schedule 7, as applicable, neither Priveco nor Sun Cal Canada has:

  (a)

incurred any liabilities, other than liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

        (b)

sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

        (c)

created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Priveco or Sun Cal Canada to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

        (d)

made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

        (e)

declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

        (f)

suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;


--------------------------------------------------------------------------------

- 9 -

  (g)

suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

        (h)

received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

        (i)

made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000, except such as may be involved in
ordinary repair, maintenance or replacement of its assets;

        (j)

other than in the ordinary course of business, increase the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

        (k)

entered into any transaction other than in the ordinary course of business
consistent with past practice; or

        (l)

agreed, whether in writing or orally, to do any of the foregoing.

3.13                      Personal Property. Priveco and Sun Cal Canada possess,
and have good and marketable title of all property necessary for the continued
operation of the business of Priveco and Sun Cal Canada as presently conducted
and as represented to Pubco and Sun Cal Canada. All such property is used in the
business of Priveco and Sun Cal Canada. All such property is in reasonably good
operating condition (normal wear and tear excepted), and is reasonably fit for
the purposes for which such property is presently used. All material equipment,
furniture, fixtures and other tangible personal property and assets owned or
leased by Priveco and Sun Cal Canada are owned by Priveco or Sun Cal Canada free
and clear of all liens, security interests, charges, encumbrances, and other
adverse claims, except as disclosed in Schedule 6.

3.14                      Intellectual Property. Priveco doe not have any
intellectual property.

3.15                      Employees and Consultants. Priveco does not have any
employees or consultants.

3.16                      Real Property. Neither Priveco nor Sun Cal Canada owns
any real property. Each of the leases, subleases, claims or other real property
interests (collectively, the “Leases”) to which Priveco or Sun Cal Canada is a
party or is bound, as set out in Schedule 6, is legal, valid, binding,
enforceable and in full force and effect in all material respects. The Leases
will continue to be legal, valid, binding, enforceable and in full force and
effect on identical terms on the Closing Date. Neither Priveco nor Sun Cal
Canada has assigned, transferred, conveyed, mortgaged, deeded in trust, or
encumbered any interest in the Leases or the leasehold property pursuant
thereto.

3.17                      Material Contracts and Transactions. Schedule 7
attached hereto lists each material contract, agreement, license, permit,
arrangement, commitment, instrument or contract to which Priveco or Sun Cal
Canada is a party, including the TriMar Energy Agreement and the Western Energy
Agreement (each, a “Contract”). The continuation, validity, and effectiveness

--------------------------------------------------------------------------------

- 10 -

of each Contract will in no way be affected by the consummation of the
Transaction contemplated by this Agreement. There exists no actual or threatened
termination, cancellation, or limitation of, or any amendment, modification, or
change to any Contract.

3.18                      Certain Transactions. Neither Priveco nor Sun Cal
Canada is a guarantor or indemnitor of any indebtedness of any third party,
including any person, firm or corporation.

3.19                      No Brokers. Neither Priveco nor Sun Cal Canada has
incurred any obligation or liability to any party for any brokerage fees,
agent’s commissions, or finder’s fees in connection with the Transaction
contemplated by this Agreement.

3.20                      Completeness of Disclosure. No representation or
warranty by Priveco or Sun Cal Canada in this Agreement nor any certificate,
schedule, statement, document or instrument furnished or to be furnished to
Pubco pursuant hereto contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make any statement herein or therein
not materially misleading.

4. REPRESENTATIONS AND WARRANTIES OF SELLING SHAREHOLDERS

Each of the Selling Shareholders jointly and severally represents and warrants
to Pubco, and acknowledges that Pubco is relying upon such representations and
warranties, in connection with the execution, delivery and performance of this
Agreement, notwithstanding any investigation made by or on behalf of Pubco, as
follows:

4.1                      Each Selling Shareholder is the registered and
beneficial owner of the number of Priveco Shares listed next to his or her name
in Column III of the Table set forth in Schedule 1 to this Agreement and each
Selling Shareholder has no interest, legal or beneficial, direct or indirect, in
any other shares of, or the assets or business of Priveco or Sun Cal Canada.

4.2                      Schedule 1 to this Agreement contains a true and
complete list of each Selling Shareholder’s name and address.

4.3                      Each Selling Shareholder has the power and capacity and
good and sufficient right and authority to enter into this Agreement on the
terms and conditions herein set forth and to transfer the beneficial title and
ownership of the Priveco Shares to Pubco.

4.4                      Each Selling Shareholder who is a resident of the
United States, by completing the Accredited Investor Questionnaire in the form
attached hereto under Schedule 3, is representing and warranting that he or she
is an “Accredited Investor”, as the term is defined in Regulation D under the
1933 Act.

5. REPRESENTATIONS AND WARRANTIES OF PUBCO

Pubco represents and warrants to Priveco, Sun Cal Canada and the Selling
Shareholders and acknowledges that Priveco, Sun Cal Canada and the Selling
Shareholders are relying upon such representations and warranties in connection
with the execution, delivery and performance of this Agreement, notwithstanding
any investigation made by or on behalf of Priveco, Sun Cal Canada or the Selling
Shareholders, as follows:

--------------------------------------------------------------------------------

- 11 -

5.1                      Organization and Good Standing. Pubco is duly
incorporated, organized, validly existing and in good standing under the laws of
the State of Nevada, and has all requisite corporate power and authority to own,
lease and to carry on its business as now being conducted.

5.2                      Authority. Pubco has all requisite corporate power and
authority to execute and deliver this Agreement and any other document
contemplated by this Agreement (collectively, the “Pubco Documents”) to be
signed by Pubco and to perform its obligations hereunder and to consummate the
Transaction contemplated hereby. The execution and delivery of each of the Pubco
Documents by Pubco and the consummation by Pubco of the Transaction contemplated
hereby have been duly authorized by its board of directors and no other
corporate or shareholder proceedings on the part of Pubco is necessary to
authorize such documents or to consummate the Transaction contemplated hereby.
This Agreement has been, and the other Pubco Documents when executed and
delivered by Pubco as contemplated by this Agreement will be, duly executed and
delivered by Pubco and this Agreement is, and the other Pubco Documents when
executed and delivered by Pubco, as contemplated hereby will be, valid and
binding obligations of Pubco enforceable in accordance with their respective
terms, except:

  (a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

        (b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

        (c)

as limited by public policy.

5.3                      Capitalization of Pubco. The entire authorized capital
stock and other equity securities of Pubco consist of 750,000,000 shares of
common stock with a par value of $0.001 (the “Pubco Common Stock”). As of the
date of this Agreement, there are 51,250,000 shares of Pubco Common Stock issued
and outstanding. On the Closing Date, Pubco will have issued and outstanding no
more than 51,250,000 shares of Pubco Common Stock immediately prior to the
issuance of the Pubco Shares as contemplated by this Agreement. All of the
issued and outstanding shares of Pubco Common Stock have been duly authorized,
are validly issued, were not issued in violation of any pre-emptive rights and
are fully paid and non-assessable, are not subject to pre-emptive rights and
were issued in full compliance with all federal, state, and local laws, rules
and regulations. There are no outstanding options, warrants, subscriptions,
phantom shares, conversion rights, or other rights, agreements, or commitments
obligating Pubco to issue any additional shares of Pubco Common Stock, or any
other securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire from Pubco any shares of Pubco Common Stock as of the
date of this Agreement. There are no agreements purporting to restrict the
transfer of the Pubco Common Stock, no voting agreements, voting trusts, or
other arrangements restricting or affecting the voting of the Pubco Common Stock
other than those shares held by affiliates of Pubco.

5.4                      Directors and Officers of Pubco. The duly elected or
appointed directors and the duly appointed officers of Pubco are as listed on
Schedule 5.

5.5                      Corporate Records of Pubco. The corporate records of
Pubco, as required to be maintained by it pursuant to the Nevada Corporations
Code, are accurate, complete and current in all material respects, and the
minute book of Pubco is, in all material respects, correct and contains all
material records required by the laws of the State of Nevada in regards to all

--------------------------------------------------------------------------------

- 12 -

proceedings, consents, actions and meetings of the shareholders and the board of
directors of Pubco.

5.6                      Non-Contravention. Neither the execution, delivery and
performance of this Agreement, nor the consummation of this Transaction will:

  (a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Pubco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pubco or any of its material property or
assets;

        (b)

violate any provision of the applicable incorporation or charter documents of
Pubco; or

        (c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Pubco or any of its
material property or assets.

5.7                      Validity of Pubco Common Stock Issuable upon the
Transaction. The Pubco Shares to be issued to the Selling Shareholders upon
consummation of the Transaction in accordance with this Agreement will, upon
issuance, have been duly and validly authorized and, when so issued in
accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and non-assessable.

5.8                      Actions and Proceedings. To the best knowledge of
Pubco, there is no claim, charge, arbitration, grievance, action, suit,
investigation or proceeding by or before any court, arbiter, administrative
agency or other governmental authority now pending or, to the best knowledge of
Pubco, threatened against Pubco which involves any of the business, or the
properties or assets of Pubco that, if adversely resolved or determined, would
have a material adverse effect on the business, operations, assets, properties,
prospects or conditions of Pubco taken as a whole (an “Pubco Material Adverse
Effect”). There is no reasonable basis for any claim or action that, based upon
the likelihood of its being asserted and its success if asserted, would have
such an Pubco Material Adverse Effect.

5.9                      Compliance.

  (a)

To the best knowledge of Pubco, Pubco is in compliance with, is not in default
or violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule, decree or other applicable regulation to the
business or operations of Pubco;

        (b)

To the best knowledge of Pubco, Pubco is not subject to any judgment, order or
decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute an Pubco Material Adverse Effect;


--------------------------------------------------------------------------------

- 13 -

  (c)

Pubco has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement. All of such permits and consents are in full force and effect, and no
proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Pubco, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and

        (d)

Pubco has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. Pubco has not
received any notice of any violation thereof, nor is Pubco aware of any valid
basis therefore.

5.10                      Filings, Consents and Approvals. No filing or
registration with, no notice to and no permit, authorization, consent, or
approval of any public or governmental body or authority or other person or
entity is necessary for the consummation by Pubco of the Transaction
contemplated by this Agreement to continue to conduct its business after the
Closing Date in a manner which is consistent with that in which it is presently
conducted.

5.11                      SEC Filings. Pubco has furnished or made available to
Priveco and the Selling Shareholders a true and complete copy of each report,
schedule, registration statement and proxy statement filed by Pubco with the SEC
(collectively, and as such documents have since the time of their filing been
amended, the “Pubco SEC Documents”). As of their respective dates, the Pubco SEC
Documents complied in all material respects with the requirements of the 1933
Act, or the Exchange Act, as applicable, and the rules and regulations of the
SEC thereunder applicable to such Pubco SEC Documents.

5.12                      Absence of Undisclosed Liabilities. Except as
disclosed in Schedule 10, Pubco does not have any material liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise that could in the aggregate exceed $5,000, which have
not heretofore been paid or discharged.

5.13                      Absence of Certain Changes or Events. Since the Pubco
Accounting Date, except as and to the extent disclosed in the Pubco SEC
Documents, there has not been:

  (a)

a Pubco Material Adverse Effect; or

        (b)

any material change by Pubco in its accounting methods, principles or practices.

5.14                      No Subsidiaries. Pubco does not have any subsidiaries
or agreements of any nature to acquire any subsidiary or to acquire or lease any
other business operations.

5.15                      Personal Property. There are no material equipment,
furniture, fixtures and other tangible personal property and assets owned or
leased by Pubco, except as disclosed in the Pubco SEC Documents.

5.16                      Employees and Consultants. Pubco does not have any
employees or consultants, except as disclosed in the Pubco SEC Documents.

--------------------------------------------------------------------------------

- 14 -

5.17                      Material Contracts and Transactions. There are no
material contracts, agreements, licenses, permits, arrangements, commitments,
instruments, understandings or contracts, whether written or oral, express or
implied, contingent, fixed or otherwise, to which Pubco is a party, except as
disclosed in the Pubco SEC Documents.

5.18                      No Brokers. Pubco has not incurred any obligation or
liability to any party for any brokerage fees, agent’s commissions, or finder’s
fees in connection with the Transaction contemplated by this Agreement.

5.19                      Certain Transactions. Pubco is not a guarantor or
indemnitor of any indebtedness of any third party, including any person, firm or
corporation.

5.20                      Bank Accounts. All of the bank accounts and safety
deposit boxes of Pubco are listed on Schedule 9.

5.21                      Completeness of Disclosure. No representation or
warranty by Pubco in this Agreement nor any certificate, schedule, statement,
document or instrument furnished or to be furnished to Priveco pursuant hereto
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact required to be stated herein or therein or
necessary to make any statement herein or therein not materially misleading.

6. CLOSING CONDITIONS

6.1                      Conditions Precedent to Closing by Pubco. The
obligation of Pubco to consummate the Transaction is subject to the satisfaction
or written waiver of the conditions set forth below on or before the Closing
Date or such earlier date as hereinafter specified. The Closing of the
Transaction contemplated by this Agreement will be deemed to mean a waiver of
all conditions to Closing. These conditions of closing are for the benefit of
Pubco and may be waived by Pubco in its sole discretion.

  (a)

Representations and Warranties. The representations and warranties of Priveco
and Sun Cal Canada set forth in this Agreement will be true, correct and
complete in all respects as of the Closing Date, as though made on and as of the
Closing Date and each of Priveco and Sun Cal Canada will have delivered to Pubco
a certificate dated as of the Closing Date, to the effect that the
representations and warranties made by Priveco and Sun Cal Canada respectively
in this Agreement are true and correct.

        (b)

Performance. All of the covenants and obligations that Priveco, Sun Cal Canada
and the Selling Shareholders are required to perform or to comply with pursuant
to this Agreement at or prior to the Closing must have been performed and
complied with in all material respects.

        (c)

Transaction Documents. This Agreement, the Priveco Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to Pubco, will have been executed and
delivered to Pubco.

        (d)

Secretary’s Certificate – Priveco and Sun Cal Canada. Pubco will have received a
certificate from the Secretary of each of Priveco and Sun Cal Canada attaching:


--------------------------------------------------------------------------------

- 15 -

  (i)

a copy of Priveco and Sun Cal Canada’s respective articles, bylaws and all other
incorporation documents, as amended through the Closing Date, and

        (ii)

copies of resolutions duly adopted by the board of directors of Priveco and Sun
Cal Canada respectively approving the execution and delivery of this Agreement
and the consummation of the transactions contemplated herein.


  (e)

Third Party Consents. Pubco will have received duly executed copies of all third
party consents and approvals contemplated by this Agreement, in form and
substance reasonably satisfactory to Pubco.

          (f)

No Material Adverse Change. No Priveco or Sun Cal Canada Material Adverse Effect
will have occurred since the date of this Agreement.

          (g)

No Action. No suit, action, or proceeding will be pending or threatened which
would:

          (i)

prevent the consummation of any of the transactions contemplated by this
Agreement, or

          (ii)

cause the Transaction to be rescinded following consummation.

          (h)

Outstanding Shares. Priveco will have no more than 26,925,000 shares of Priveco
Common Stock issued and outstanding on the Closing Date.

          (i)

Due Diligence. Pubco and its solicitors will be reasonably satisfied with their
due diligence investigation of Priveco and Sun Cal Canada that is reasonable and
customary in a transaction of a similar nature to that contemplated by the
Transaction, including:

          (i)

materials, documents and information in the possession and control of Priveco,
Sun Cal Canada and the Selling Shareholders which are reasonably germane to the
Transaction,

          (ii)

a physical inspection of the assets of Priveco and Sun Cal Canada by Pubco or
its representatives, and

          (iii)

title to the material assets of Priveco and Sun Cal Canada.

          (j)

Compliance with Securities Laws. Pubco will have received evidence satisfactory
to Pubco that the Pubco Shares issuable in the Transaction will be issuable
without registration pursuant to the 1933 Act and the Applicable Securities
Legislation in reliance on a safe harbor from the registration requirements of
the 1933 Act and the Applicable Securities Legislation.

6.2                      Conditions Precedent to Closing by Priveco. The
obligation of Priveco, Sun Cal Canada and the Selling Shareholders to consummate
the Transaction is subject to the satisfaction or written waiver of the
conditions set forth below on or before the Closing Date or such earlier date as
hereinafter specified. The Closing of the Transaction will be deemed to mean

--------------------------------------------------------------------------------

- 16 -

a waiver of all conditions to Closing. These conditions precedent are for the
benefit of Priveco, Sun Cal Canada and the Selling Shareholders and may be
waived by Priveco, Sun Cal Canada and the Selling Shareholders in their
discretion.

  (a)

Representations and Warranties. The representations and warranties of Pubco set
forth in this Agreement will be true, correct and complete in all respects as of
the Closing Date, as though made on and as of the Closing Date and Pubco will
have delivered to Priveco a certificate dated the Closing Date, to the effect
that the representations and warranties made by Pubco in this Agreement are true
and correct.

          (b)

Performance. All of the covenants and obligations that Pubco is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects. Pubco must
have delivered each of the documents required to be delivered by it pursuant to
this Agreement.

          (c)

Transaction Documents. This Agreement, the Pubco Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to Priveco, will have been executed
and delivered by Pubco.

          (d)

Secretary’s Certificate - Pubco. Priveco will have received a certificate from
the Secretary of Pubco attaching:

          (i)

a copy of Pubco’s articles of incorporation and bylaws, as amended through the
Closing Date, and

          (ii)

copies of resolutions duly adopted by the board of directors of Pubco approving
the execution and delivery of this Agreement and the consummation of the
transactions contemplated herein.

          (e)

No Material Adverse Change. No Pubco Material Adverse Effect will have occurred
since the date of this Agreement.

          (f)

No Action. No suit, action, or proceeding will be pending or threatened before
any governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would:

          (i)

prevent the consummation of any of the transactions contemplated by this
Agreement, or

          (ii)

cause the Transaction to be rescinded following consummation.

          (g)

Outstanding Shares. On the Closing Date, Pubco will have issued and outstanding
no more than 78,175,000 shares of Pubco Common Stock immediately prior to the
issuance of the Pubco Shares as contemplated by this Agreement.


--------------------------------------------------------------------------------

- 17 -

  (h)

Public Market. On the Closing Date, the shares of Pubco Common Stock will be
quoted on the National Association of Securities Dealers, Inc.’s OTC Bulletin
Board.

        (i)

Due Diligence Review of Financial Statements. Priveco and its accountants will
be reasonably satisfied with their due diligence investigation and review of the
Pubco SEC Documents, and the contents thereof, prepared in accordance with the
United States generally accepted accounting principles applied in a manner
consistent with prior periods.

        (j)

Pubco Debts. Pubco will have provided evidence that it has satisfied or will
otherwise provide for payment of all material debt on its books and accounts
payable.

7. ADDITIONAL COVENANTS OF THE PARTIES

7.1                      Notification of Financial Liabilities. Priveco will
immediately notify Pubco in accordance with Section 11.6 hereof, if Priveco
receives any advice or notification from its independent certified public
accounts that Priveco has used any improper accounting practice that would have
the effect of not reflecting or incorrectly reflecting in the books, records,
and accounts of Priveco, any properties, assets, liabilities, revenues, or
expenses. Notwithstanding any statement to the contrary in this Agreement, this
covenant will survive Closing and continue in full force and effect.

7.2                      Access and Investigation. Between the date of this
Agreement and the Closing Date, Priveco, on the one hand, and Pubco, on the
other hand, will, and will cause each of their respective representatives to:

  (a)

afford the other and its representatives full and free access to its personnel,
properties, assets, contracts, books and records, and other documents and data;

        (b)

furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

        (c)

furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to cooperate with the other
party and its representatives in connection with such investigations.

7.3                      Confidentiality. All information regarding the business
of Priveco including, without limitation, financial information that Priveco
provided to Pubco during Pubco’s due diligence investigation of Priveco will be
kept in strict confidence by Pubco and will not be used (except in connection
with due diligence), dealt with, exploited or commercialized by Pubco or
disclosed to any third party (other than Pubco’s professional accounting and
legal advisors) without the prior written consent of Priveco. If the Transaction
contemplated by this Agreement does not proceed for any reason, then upon
receipt of a written request from Priveco, Pubco will immediately return to
Priveco (or as directed by Priveco) any information received regarding

--------------------------------------------------------------------------------

- 18 -

Priveco’s business. Likewise, all information regarding the business of Pubco
including, without limitation, financial information that Pubco provides to
Priveco during its due diligence investigation of Pubco will be kept in strict
confidence by Priveco and will not be used (except in connection with due
diligence), dealt with, exploited or commercialized by Priveco or disclosed to
any third party (other than Priveco’s professional accounting and legal
advisors) without Pubco’s prior written consent. If the Transaction contemplated
by this Agreement does not proceed for any reason, then upon receipt of a
written request from Pubco, Priveco will immediately return to Pubco (or as
directed by Pubco) any information received regarding Pubco’s business.

7.4                      Notification. Between the date of this Agreement and
the Closing Date, each of the parties to this Agreement will promptly notify the
other parties in writing if it becomes aware of any fact or condition that
causes or constitutes a material breach of any of its representations and
warranties as of the date of this Agreement, if it becomes aware of the
occurrence after the date of this Agreement of any fact or condition that would
cause or constitute a material breach of any such representation or warranty had
such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition. Should any such fact or condition require
any change in the Schedules relating to such party, such party will promptly
deliver to the other parties a supplement to the Schedules specifying such
change. During the same period, each party will promptly notify the other
parties of the occurrence of any material breach of any of its covenant in this
Agreement or of the occurrence of any event that may make the satisfaction of
such conditions impossible or unlikely.

7.5                      Exclusivity. Until such time, if any, as this Agreement
is terminated pursuant to this Agreement, Priveco and Pubco will not, directly
or indirectly solicit, initiate, entertain or accept any inquiries or proposals
from, discuss or negotiate with, provide any non-public information to, or
consider the merits of any unsolicited inquiries or proposals from, any person
or entity relating to any transaction involving the sale of the business or
assets (other than in the ordinary course of business), or any of the capital
stock of Priveco or Pubco, as applicable, or any merger, consolidation, business
combination, or similar transaction other than as contemplated by this
Agreement.

7.6                      Conduct of Priveco and Pubco Business Prior to Closing.
Except as expressly contemplated by this Agreement or for purposes in
furtherance of this Agreement, from the date of this Agreement to the Closing
Date, and except to the extent that Pubco otherwise consents in writing, Priveco
and Sun Cal Canada will operate their respective business substantially as
presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it. Likewise, from the date of this Agreement to
the Closing Date, and except to the extent that Priveco otherwise consents in
writing, Pubco will operate its business substantially as presently operated and
only in the ordinary course and in compliance with all applicable laws, and use
its best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.

7.7                      Certain Acts Prohibited – Priveco and Sun Cal Canada.
Except as expressly contemplated by this Agreement or for purposes in
furtherance of this Agreement, between the date of this Agreement and the
Closing Date, neither Priveco nor Sun Cal Canada will, without the prior written
consent of Pubco:

  (a)

amend its articles, bylaws or other incorporation documents;


--------------------------------------------------------------------------------

- 19 -

  (b)

incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of Priveco or
Sun Cal Canada except in the ordinary course of business;

          (c)

dispose of or contract to dispose of any Priveco or Sun Cal Canada property or
assets, except in the ordinary course of business consistent with past practice;

          (d)

issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Priveco Common Stock, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible securities;

          (e)

not:

          (i)

declare, set aside or pay any dividends on, or make any other distributions in
respect of the Priveco Common Stock, or

          (ii)

split, combine or reclassify any Priveco Common Stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of Priveco Common Stock;

          (f)

not materially increase benefits or compensation expenses of Priveco, other than
as contemplated by the terms of any employment agreement in existence on the
date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such person.

7.8                      Certain Acts Prohibited - Pubco. Between the date of
this Agreement and the Closing Date, Pubco will not, without the prior written
consent of Priveco:

  (a)

incur any liability or obligation or encumber or permit the encumbrance of any
properties or assets of Pubco except in the ordinary course of business
consistent with past practice;

        (b)

dispose of or contract to dispose of any Pubco property or assets except in the
ordinary course of business consistent with past practice; or

        (c)

materially increase benefits or compensation expenses of Pubco, increase the
cash compensation of any director, executive officer or other key employee or
pay any benefit or amount to any such person.

7.9                      Public Announcements. Pubco and Priveco each agree that
they will not release or issue any reports or statements or make any public
announcements relating to this Agreement or the Transaction contemplated herein
without the prior written consent of the other party, except as may be required
upon written advice of counsel to comply with applicable laws or regulatory
requirements after consulting with the other party hereto and seeking their
reasonable consent to such announcement. Priveco acknowledges that Pubco must
comply with securities laws requiring full disclosure of material facts and
agreements in which it is involved, and will co-operate to assist Pubco in
meeting its obligations.

8. CLOSING

--------------------------------------------------------------------------------

- 20 -

8.1                      Closing. The Closing shall take place on the Closing
Date at the offices of the lawyers for Pubco or at such other location as agreed
to by the parties. Notwithstanding the location of the Closing, each party
agrees that the Closing may be completed by the exchange of undertakings between
the respective legal counsel for Priveco and Pubco, provided such undertakings
are satisfactory to each party’s respective legal counsel.

8.2                      Closing Deliveries of Priveco, Sun Cal Canada and the
Selling Shareholders. At Closing, Priveco, Sun Cal Canada and the Selling
Shareholders will deliver or cause to be delivered the following, fully executed
and in the form and substance reasonably satisfactory to Pubco:

  (a)

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Priveco and Sun Cal Canada evidencing approval of this
Agreement and the Transaction;

          (b)

if any of the Selling Shareholders appoint any person, by power of attorney or
equivalent, to execute this Agreement or any other agreement, document,
instrument or certificate contemplated by this agreement, on behalf of the
Selling Shareholder, a valid and binding power of attorney or equivalent from
such Selling Shareholder;

          (c)

share certificates representing the Priveco Shares as required by Section 2.3 of
this Agreement;

          (d)

warrant certificate(s) representing the outstanding warrants to purchase up to
1,125,000 shares of Priveco Common Stock at the price of US$1.50 per share.

          (e)

all certificates and other documents required by Section 6.1 of this Agreement;

          (f)

a certificate of an officer of each of Priveco and Sun Cal Canada, dated as of
Closing, certifying that:

          (i)

each respective covenant and obligation of Priveco and Sun Cal Canada has been
complied with, and

          (ii)

each respective representation, warranty and covenant of Priveco and Sun Cal
Canada is true and correct at the Closing as if made on and as of the Closing;
and

          (g)

the Priveco and Sun Cal Canada Documents and any other necessary documents, each
duly executed by Priveco, as required to give effect to the Transaction.

8.3                      Closing Deliveries of Pubco. At Closing, Pubco will
deliver or cause to be delivered the following, fully executed and in the form
and substance reasonably satisfactory to Priveco:

  (a)

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Pubco evidencing approval of this Agreement and the
Transaction;


--------------------------------------------------------------------------------

- 21 -

  (b)

share certificates representing the Pubco Shares to the Selling Shareholders in
the amounts as set out in Schedule 1;

          (c)

warrant certificates representing warrants to purchase 1,125,000 Pubco Common
Stock at the price of $1.50 per share;

          (d)

all certificates and other documents required by Section 6.2 of this Agreement;

          (e)

a certificate of an officer of Pubco, dated as of Closing, certifying that:

          (i)

each covenant and obligation of Pubco has been complied with, and

          (ii)

each representation, warranty and covenant of Pubco is true and correct at the
Closing as if made on and as of the Closing; and

          (f)

the Pubco Documents and any other necessary documents, each duly executed by
Pubco, as required to give effect to the Transaction;

9. TERMINATION

9.1                      Termination. This Agreement may be terminated at any
time prior to the Closing Date contemplated hereby by:

  (a)

mutual agreement of Pubco and Priveco;

        (b)

Pubco, if there has been a material breach by Priveco, Sun Cal Canada or any of
the Selling Shareholders of any material representation, warranty, covenant or
agreement set forth in this Agreement on the part of Priveco, Sun Cal Canada or
the Selling Shareholders that is not cured, to the reasonable satisfaction of
Pubco, within ten business days after notice of such breach is given by Pubco
(except that no cure period will be provided for a breach by Priveco, Sun Cal
Canada or the Selling Shareholders that by its nature cannot be cured);

        (c)

Priveco, if there has been a material breach by Pubco of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Pubco that is not cured by the breaching party, to the reasonable
satisfaction of Priveco, within ten business days after notice of such breach is
given by Priveco (except that no cure period will be provided for a breach by
Pubco that by its nature cannot be cured);

        (d)

Pubco or Priveco, if the Transaction contemplated by this Agreement has not been
consummated prior to March 25, 2007, unless Pubco and Priveco agree to extend
such date in writing; or

        (e)

Pubco or Priveco, if any injunction or other order of a governmental entity of
competent authority prevents the consummation of the Transaction contemplated by
this Agreement.

9.2                      Effect of Termination. In the event of the termination
of this Agreement as provided in Section 9.1, this Agreement will be of no
further force or effect, provided, however,

--------------------------------------------------------------------------------

- 22 -

that no termination of this Agreement will relieve any party of liability for
any breaches of this Agreement that are based on a wrongful refusal or failure
to perform any obligations.

10. INDEMNIFICATION, REMEDIES, SURVIVAL

10.1                      Certain Definitions. For the purposes of this Section
10, the terms “Loss” and “Losses” mean any and all demands, claims, actions or
causes of action, assessments, losses, damages, liabilities, costs, and
expenses, including without limitation, interest, penalties, fines and
reasonable attorneys, accountants and other professional fees and expenses, but
excluding any indirect, consequential or punitive damages suffered by Pubco or
Priveco including damages for lost profits or lost business opportunities.

10.2                      Priveco and Sun Cal Canada Indemnity. Priveco and Sun
Cal Canada will jointly and severally indemnify, defend, and hold harmless Pubco
and its shareholders from, against, and in respect of any and all Losses
asserted against, relating to, imposed upon, or incurred by Pubco and its
shareholders by reason of, resulting from, based upon or arising out of:

  (a)

any misrepresentation, misstatement or breach of warranty of Priveco or Sun Cal
Canada contained in or made pursuant to this Agreement, any Priveco and Sun Cal
Canada Document or any certificate or other instrument delivered pursuant to
this Agreement; and

        (b)

the breach or partial breach by Priveco or Sun Cal Canada of any covenant or
agreement of Priveco or Sun Cal Canada made in or pursuant to this Agreement,
any Priveco and Sun Cal Canada Document or any certificate or other instrument
delivered pursuant to this Agreement.

10.3                      Selling Shareholders Indemnity. The Selling
Shareholders will and do hereby indemnify, defend, and hold harmless Pubco and
its shareholders from, against, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by Pubco and its shareholders by
reason of, resulting from, based upon or arising out of:

  (a)

any breach by the Selling Shareholders of Section 2.2 of this Agreement; or

        (b)

any misstatement, misrepresentation or breach of the representations and
warranties made by the Selling Shareholders contained in or made pursuant to the
certificate set out in Schedule 2, executed by each Selling Shareholder as part
of the share exchange procedure detailed in Section 2.3 of this Agreement.

10.4                      Pubco Indemnity. Pubco will indemnify, defend, and
hold harmless Priveco, Sun Cal Canada and the Selling Shareholders from,
against, for, and in respect of any and all Losses asserted against, relating
to, imposed upon, or incurred by Priveco, Sun Cal Canada and the Selling
Shareholders by reason of, resulting from, based upon or arising out of:

  (a)

any misrepresentation, misstatement or breach of warranty of Pubco contained in
or made pursuant to this Agreement, any Pubco Document or any certificate or
other instrument delivered pursuant to this Agreement; or

        (b)

the breach or partial breach by Pubco of any covenant or agreement of Pubco made
in or pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement.


--------------------------------------------------------------------------------

- 23 -

10.5                      Survival of Indemnification. Notwithstanding Section
11.1 hereof, the indemnification provisions of this Section 10 will survive the
Closing Date and will continue in full force and effect until two (2) years
after the Closing Date.

11. GENERAL

11.1                      Effectiveness of Representations; Survival. Each party
is entitled to rely on the representations, warranties and agreements of each of
the other parties and all such representation, warranties and agreement will be
effective regardless of any investigation that any party has undertaken or
failed to undertake. The representations, warranties and agreements will survive
the Closing Date and continue in full force and effect until two (2) years after
the Closing Date.

11.2                      Further Assurances and Provision of Information. Each
of the parties hereto will co-operate with the others and execute and deliver to
the other parties hereto such other instruments and documents and take such
other actions as may be reasonably requested from time to time by any other
party hereto as necessary to carry out, evidence, and confirm the intended
purposes of this Agreement. Additionally, Priveco and the Selling Shareholders
acknowledge that under SEC rules Pubco must provide registration level
information regarding the business of Priveco and agree to provide such
information to Pubco in a timely manner prior to closing, and allow Pubco and
its representatives free access to all books, records, and other information of
Priveco and to its personnel and advisors.

11.3                      Amendment. This Agreement may not be amended except by
an instrument in writing signed by each of the parties.

11.4                      Expenses. Each party to this Agreement will bear its
respective expenses incurred in connection with the preparation, execution, and
performance of this Agreement and the Transaction contemplated hereby, including
all fees and expenses of agents, representatives, counsel, and accountants.

11.5                      Entire Agreement. This Agreement, the schedules
attached hereto and the other documents in connection with this transaction
contain the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior arrangements and understandings, both
written and oral, expressed or implied, with respect thereto. Any preceding
correspondence or offers are expressly superseded and terminated by this
Agreement.

11.6                      Notices. All notices and other communications required
or permitted under to this Agreement must be in writing and will be deemed given
if sent by personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the addresses
listed on the first page of this Agreement (or at such other address for a party
as will be specified by like notice). All such notices and other communications
will be deemed to have been received:

  (a)

in the case of personal delivery, on the date of such delivery;

        (b)

in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;


--------------------------------------------------------------------------------

- 24 -

  (c)

in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

        (d)

in the case of mailing, on the fifth business day following mailing.

11.7                      Headings. The headings contained in this Agreement are
for convenience purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

11.8                      Benefits. This Agreement is and will only be construed
as for the benefit of or enforceable by those persons party to this Agreement.

11.9                      Assignment. This Agreement may not be assigned (except
by operation of law) by any party without the consent of the other parties.

11.10                      Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the Province of British Columbia,
Canada applicable to contracts made and to be performed therein.

11.11                      Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.

11.12                      Gender. All references to any party will be read with
such changes in number and gender as the context or reference requires.

11.13                      Counterparts. This Agreement may be executed in one
or more counterparts, all of which will be considered one and the same agreement
and will become effective when one or more counterparts have been signed by each
of the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

11.14                      Fax Execution. This Agreement may be executed by
delivery of executed signature pages by fax and such fax execution will be
effective for all purposes.

11.15                      Independent Legal Advice. All Selling Shareholders
confirm that they have been given an opportunity to seek and obtain independent
legal advice prior to execution of this Agreement and cannot and do not rely on
the representations of Pubco or its advisors respecting the legal effects of
this Agreement.

11.16                      Schedules and Exhibits. The schedules and exhibits
are attached to this Agreement and incorporated herein.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

SUN CAL ENERGY, INC. (a Nevada corporation)

Per: /s/ George Drazenovic     Authorized Signatory     Name: George Drazenovic
    Title: President  


--------------------------------------------------------------------------------

- 25 -

SUN CAL ENERGY, CORP. (a private Nevada corporation)

Per: /s/ George Drazenovic     Authorized Signatory     Name: George Drazenovic
    Title: President  

SUN CAL ENERGY CANADA CORP. (a private British Columbia corporation)

Per: /s/ George Drazenovic     Authorized Signatory     Name: George Drazenovic
    Title: President  


--------------------------------------------------------------------------------